Title: From George Washington to General William Howe, 13 September 1777
From: Washington, George
To: Howe, William

 

Head Qrs of the Army [Germantown, Pa.]Septr 13th 1777
Sir

I was this Evening honoured with your Letter of the 12th. The attention, which, you are pleased to assure me, has been paid to the Officers & privates of the Army under my command, who were unfortunately wounded in the Action on Thursday last, has a claim to my Acknowledgements. Agreable to the permission, you offer, I have directed the following Gentn—Doctrs Rush, Leiper & Latimer, and Mr Willet, a Mate in the Hospital with their Attendants, to wait upon you and to take them under their care. The Wounded will be considered in the light you place them. I am Sir with due respect Yr Most Obedt servt.

P.S. I have thought proper to add Doctrs Way & Coats to the Surgeons above mentioned, that the Wounded may have the earliest releif.

